Citation Nr: 9906292	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  96-48 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1945 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision denied 
entitlement to total rating for compensation on the basis of 
individual unemployability (TDIU).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is service-connected for the residuals of 
pulmonary tuberculosis with left pneumonectomy and 
thoracotomy rated as 80 percent disabling, and cor pulmonale 
rated as 30 percent disabling.  His combined disability 
rating is 90 percent.  

3.  Medical opinions from two private physicians state that 
the veteran is unemployable due to his service connected lung 
disability.  

4.  The veteran's service-connected disabilities are of such 
severity as to preclude him from obtaining or retaining all 
forms of substantially gainful employment.






CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

While full consideration must be given to unusual physical or 
mental effects in individual cases or peculiar effects of 
occupational activities, total disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15 (1998).  The permanent loss of the use of 
both hands, or of both feet, or of one hand and one foot, or 
of the sight of both eyes, or becoming permanently helpless 
or permanently bedridden are considered to be permanently and 
totally disabling.  38 C.F.R. § 4.15 (1998).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1997).  

The veteran is service-connected for the residuals of 
pulmonary tuberculosis with left pneumonectomy and 
thoracotomy rated as 80 percent disabling, and cor pulmonale 
rated as 30 percent disabling.  The veteran's combined 
disability rating is 90 percent.  38 C.F.R. § 4.25, Table I 
(1998).  Therefore, the veteran meets the minimum percentage 
requirements for individual unemployability under 38 C.F.R. 
§ 4.16(a) (1998).  

If a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities then the established policy is that he shall be 
rated totally disabled.  The RO should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of §  4.16.  38 C.F.R. § 4.16(b) (1998).  
However, the Board notes that submission for extraschedular 
consideration is not warranted in the present case because 
the veteran meets the percentage standards of § 4.16(a).  The 
essence of the veteran's continued claim is that his service 
connected lung disability renders him "unemployable."  

The veteran indicates that he last held full time employment 
from 1987 when he retired from employment as an accountant.  
In 1996, in his application for a total rating based on 
unemployability, the veteran reported that he had had two 
years of college education.  

The RO has obtained a large volume of current medical 
treatment records.  The veteran's current medical treatment 
appears to be related to nonservice-connected disabilities 
such as arthritis with hip replacement, coronary artery 
disease, and hypertension.  The veteran's medical evidence 
also reveals that he suffered a stroke in 1985.  

In November 1996 two of the veteran's private physicians, Dr. 
Maxwell and Dr. Patel, submitted letters on his behalf.  Both 
physicians state that the veteran is unemployable because of 
his "service connected disability of left lung being 
removed."  No data supporting these conclusions were 
provided.

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski,1 Vet. App. 49, 55 (1990).  

The Board understands the reasons and bases expressed by the 
RO in the denial of the claim.  Essentially, the veteran had 
pulmonary tuberculosis during service.  As a result of 
treatment his left lung was removed, along with seven ribs.  
This disability has warranted a 90 percent combined 
disability rating for several decades.  In spite of this 
disability, the veteran became an accountant and apparently 
worked as such until retirement.  His current medical 
treatment is for medical disorders which are apparently 
unrelated to his service connected residuals of tuberculosis.  
However, two physician's have expressed the opinion that the 
veteran's service connected lung disability renders him 
unemployable.  While the current medical evidence shows 
treatment for nonservice-connected disabilities, it does not 
specifically discredit these two opinions.  

There is no evidence to specifically contradict the 
physicians' opinions that the veteran's service connected 
lung disability renders him unemployable. The Board finds 
that even with a lack of current treatment records related to 
the service connected disability, these medical opinions hold 
considerable weight.  As such, the Board must resolve any 
doubt in the veteran favor.  Therefore, the Board finds that 
the evidence supports a finding that the veteran's service 
connected lung disability renders him unemployable.  

In view of the above, the undersigned concludes that the 
appellant's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.  38 C.F.R. § 4.16(b) (1992).  


ORDER

A total rating for compensation based upon individual 
unemployability is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 6 -


- 1 -


